             Case 1:20-cv-00195-JD Document 1 Filed 02/03/20 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE



 QUENTIN KEEFE,
 plaintiff,

 v.                                                    Civil Action No.: _______________

 LENDUS, LLC,
 defendant.




                                          COMPLAINT

                                     (Jury Trial Demanded)

        1.      Quentin Keefe (“Plaintiff” or “Keefe”) complains against LendUs, LLC

(“Defendant” or “LendUs”) to recover benefits due to Keefe pursuant to the terms of employee

benefits plan and offer letter.

        2.      This action is necessary because Keefe’s employment agreements with LendUs

and its predecessors in interest provided him with certain benefits, including participation in a

“Top Hat” executive compensation program, as well as bonuses for assisting in the acquisition of

other entities. After his employment ended, LendUs failed to pay Keefe the benefits owed to

him. Moreover, LendUs has not responded to Keefe’s administrative claims for benefits, and

Keefe has no further administrative remedies available to him.

                                            PARTIES

        3.      Keefe is an individual formerly employed by Regency Mortgage Corp.

(“Regency”) and its successor LendUs. Keefe currently resides at 1653 West Side Road, North

Conway, NH 03860.

                                                 1
            Case 1:20-cv-00195-JD Document 1 Filed 02/03/20 Page 2 of 13



       4.      LendUs is a limited liability corporation formed under the laws of Delaware and

authorized to transact business in New Hampshire, and it is the successor in interest to Regency.

The principal office address of LendUs is 3240 Stone Valley Road West, Alamo, California

94507, and the office of its registered agent in New Hampshire is 2 1/2 Beacon Street, Concord,

New Hampshire, 03301.

                                JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction pursuant to 29 U.S.C. § 1132(e) (Civil

Enforcement), 28 U.S.C. § 1331 (Federal Subject Matter Jurisdiction), 28 U.S.C. § 1332

(Diversity Jurisdiction) and 28 U.S.C. § 1367 (Supplemental Jurisdiction).

       6.      This Court has personal jurisdiction over LendUs for the reasons alleged herein

including because the facts giving rise to this action occurred in New Hampshire and LendUs is

registered to do business, and it in fact does business, in the State of New Hampshire, and

because 29 U.S.C. § 1132(e)(2) confers nationwide service of process authority.

       7.      Venue is proper in New Hampshire pursuant to 29 U.S.C. § 1132(e) (Civil

Enforcement) and 28 U.S.C. § 1391(b) because LendUs may be found in New Hampshire and

the breach of its obligations to Keefe took place in New Hampshire.

                                             FACTS

                                       Keefe and Regency

       8.      Keefe was a co-founder and the chief executive officer of Regency.

       9.      Regency was in the business of mortgage origination.




                                                2
             Case 1:20-cv-00195-JD Document 1 Filed 02/03/20 Page 3 of 13



                           Keefe sells Regency to RPM Holdings I, LLC

       10.      On or about December 1, 2014, Keefe entered into a Stock Purchase Agreement

for the sale of Regency with RPM Holdings I, LLC, which was a wholly owned subsidiary of

RPM Mortgage, Inc. (“RPM”). RPM was the sole member of RPM Holdings I, LLC.

       11.      RPM was a California corporation also engaged in the business of mortgage

origination.

       12.      As a result of the Stock Purchase Agreement, Regency became a wholly owned

subsidiary of RPM.

       13.      As a condition of the transaction, Keefe was offered employment by RPM as

president and chief executive officer of Regency, RPM’s new subsidiary.

       14.      Pursuant to that arrangement, Keefe and RPM entered into an employment

agreement whereby Keefe received a salary as well as additional compensation in the form of an

Executive Incentive Bonus Program (the “Program”).

                                            The Program

       15.      A true and accurate copy of the Program is attached hereto as Exhibit 1 and

incorporated herewith as if restated in full.

       16.      Pursuant to the terms of the Program, Keefe is entitled to: an annual bonus paid

with respect to each fiscal year after the Effective Date of the Stock Purchase Agreement

(“Annual Bonus”); and payment of a Bonus Settlement Amount (“Bonus Settlement Amount”).

       17.      Keefe is also entitled, as a condition to his employment, to payment of a separate

annual bonus contingent upon the successful acquisition of Mortgage Financial, Inc. (“MFI”),

another mortgage company (the “MFI Bonus”). The MFI Bonus is not a part of the Program.




                                                 3
             Case 1:20-cv-00195-JD Document 1 Filed 02/03/20 Page 4 of 13



                                      The 2018 Annual Bonus

       18.      Paragraph 2.1 of the Program provides that:

       As additional consideration for Executive employment with Regency, while
       Executive is employed by Regency, Regency shall pay an annual bonus to
       Executive with respect to each fiscal year (or portion thereof) of Regency ending
       after the Effective Date in an amount equal to the Annual Bonus Amount.

       19.      Paragraph 1.1 of the Program defines “Annual Bonus Amount” as “with respect

to each fiscal year of Regency (or portion thereof) twenty percent (20%) of the Net Profits for

such fiscal year (or portion thereof) …”

       20.      Keefe received an Annual Bonus for fiscal years 2015, 2016, and 2017 in

accordance with the terms of the Program.

       21.      Keefe is owed an Annual Bonus for fiscal year 2018 under the terms of the

Program and has not received such Annual Bonus payment.

       22.      Upon information and belief, the value of Keefe’s Annual Bonus for fiscal year

2018 is currently calculated to be at least approximately One Million Twenty-Seven Thousand

One Hundred Sixteen Dollars ($1,027,116).

                                   The Bonus Settlement Amount

       23.      Paragraph 3.1 of the Program also entitles Keefe to the Bonus Settlement Amount

payable within sixty (60) days of the later of either: (1) the fifth anniversary of the Effective

Date, or (2) the termination of Keefe’s employment with Regency.

       24.      The payment of this Bonus Settlement Amount amounts to the equivalent of the

then-present value of Keefe’s twenty percent (20%) interest in Net Profits of Regency’s

Business.




                                                  4
             Case 1:20-cv-00195-JD Document 1 Filed 02/03/20 Page 5 of 13



       25.      Paragraph 3.1 of the Program further provides that the Bonus Settlement Amount

is “determined without regard to the effect of termination of Executive’s employment and

entitlement to an annual bonus under the Program.”

       26.      In the event Keefe’s employment with Regency were to terminate prior to the

fifth anniversary of the Effective date, then the Bonus Settlement Amount would be awarded

based upon the formula set forth in Paragraph 3.1 of the Program.

       27.      More than sixty days have elapsed since the termination of Keefe’s employment

with Regency, and Keefe has not received the Bonus Settlement Amount to which he is entitled.

       28.      Upon information and belief, the amount of the Bonus Settlement Amount is at

least approximately Three Million Five Hundred Nine-Two Thousand Four Hundred Seventy-

One Dollars ($3,592,471).

                                           The MFI Bonus

       29.      Keefe’s December 1, 2014 Offer Letter from RPM included “a separate

contingent annual bonus incentive during the term of [his] employment with Regency” based

upon the successful acquisition of MFI.

       30.      A true and accurate copy of the Offer Letter is attached hereto as Exhibit 2 and

incorporated herewith as if restated in full.

       31.      The MFI Bonus entitled Keefe to a separate bonus calculated in accordance with

the formula set forth in the Offer Letter if “RPM and/or [RPM Holdings I, LLC] successfully

close on the acquisition of the assets of … MFI and such assets are assigned to Regency.”

       32.      The Offer Letter further provided that “[i]f the business assets of MFI are

combined with Regency or RPM (or [RPM Holdings I, LLC], if applicable), then we will discuss

and agree on a process that allows us to track the performance of the MFI business or we shall



                                                 5
                Case 1:20-cv-00195-JD Document 1 Filed 02/03/20 Page 6 of 13



agree on a formula that gives you the equivalent of the bonus specified above.” (emphasis

added).

          33.      On March 30, 2017, MFI merged with RPM’s successor entity, LendUs, and

MFI’s business assets were therefore combined with those of RPM’s successor entity, LendUs.

          34.      LendUs has not discussed and agreed on a process that allows the parties to track

the performance of MFI business, nor has LendUs agreed on a formula that gives Keefe the

equivalent of the bonus amount discussed in the Offer Letter.

          35.      Keefe is entitled to the MFI Bonus under the terms of the Offer Letter.

          36.      Keefe has not been paid the MFI bonus due under the Offer Letter.

          37.      Upon information and belief, the value of the MFI bonus due and owing to Keefe

under the terms of the Offer Letter is at least approximately One Million Forty Thousand Dollars

($1,040,000.00).

                                LendUs is Regency’s successor in interest

          38.      On January 12, 2017, Regency filed Articles of Charter Surrender with the New

Hampshire Secretary of State. Regency’s Articles of Charter Surrender state that it was being re-

incorporated in Delaware as LendUSA, LLC.

          39.      On January 12, 2017, LendUSA, LLC incorporated in Delaware and is the

successor in interest to Regency.

          40.      LendUSA, LLC subsequently changed its corporate name to LendUs, LLC (i.e.,

“LendUs”).

          41.      Regency’s website states that it no longer exists as a separate legal entity but

rather as a division of LendUs operating under the tradename “Regency Mortgage.”




                                                     6
             Case 1:20-cv-00195-JD Document 1 Filed 02/03/20 Page 7 of 13



                                        Keefe’s Termination

       42.      Keefe was employed by Regency until it was reincorporated as LendUs.

       43.      From the time Regency was reincorporated as LendUs, Keefe continued to be an

employee of LendUs under the same employment agreements.

       44.      Prior to Keefe’s termination of employment with LendUs, Keefe and E. Robert

Hirt, Chief Executive Officer of LendUs, attempted to negotiate Keefe’s early retirement from

LendUs in advance of the fifth anniversary of the Effective Date of the Stock Purchase

Agreement.

       45.      These negotiations were ultimately unsuccessful and, on December 31, 2018

LendUs terminated Keefe’s employment.

               LendUs has failed to respond to Keefe’s efforts to resolve his claims

       46.      To date, Keefe has not received any of the payments for his 2018 Annual Bonus,

the Bonus Settlement Amount, or the MFI Bonus.

       47.      On January 29, 2019, Keefe sent a Demand Letter to LendUs informing LendUs

that it either owed or would soon owe Keefe the deferred compensation payments under the

Program for the 2018 Bonus and the Bonus Settlement Amount. The Demand Letter also

informed LendUs that the MFI Bonus was due and owing.

       48.      A true and accurate copy of the Demand Letter is attached hereto as Exhibit 3

and incorporated herewith as if restated in full.

       49.      Keefe received no response to his Demand Letter, nor any payments due under

the Program.

       50.      On May 9, 2019, Keefe submitted a Claim for Benefits concerning the 2018

Bonus and the Bonus Settlement Amount to LendUs via email and Certified Mail.



                                                    7
             Case 1:20-cv-00195-JD Document 1 Filed 02/03/20 Page 8 of 13



       51.      On May 17, 2019, Keefe obtained receipt from the United States Postal Service

that the Claim for Benefits was received by LendUs.

       52.      A true and accurate copy of the Claim for Benefits and the receipt are attached

hereto as Exhibit 4 and incorporated herewith as if restated in full.

       53.      Article 7 of the Program establishes claims procedures for the 2018 Bonus and the

Bonus Settlement Amount. Among other provisions: Paragraph 7.2(a) provides that the

Administrator shall decide all claims for benefits within 90 days after the submission of such

claim; Paragraph 7.2(a) also provides that, should the Administrator determine that it needs an

extension of time to process the claim, it may extend the date by which a decision is required to

180 days after the claim was submitted if it notifies the claimant in writing; Paragraph 7.2(b)

requires that a written notice of decision on each claim be furnished “reasonably promptly” to

the claimant. If the claim is denied, in whole or in part, then such written notice shall set forth

the specific reasons for the denial.

       54.      Keefe received no response whatsoever from LendUs in response to both his

January 29, 2019 Demand Letter and his May 17, 2019 Claim for Benefits.

       55.      Keefe has made a good faith attempt to comply with, and has in fact complied

with, the administrative remedies set forth in the Program in order to comply with the terms of

the Program.

       56.      Keefe’s Demand Letter and Claim for Benefits have been ignored, and as such are

deemed denied.

       57.      LendUs has not paid Keefe the claimed benefit payments due and owing under

the Program.




                                                  8
             Case 1:20-cv-00195-JD Document 1 Filed 02/03/20 Page 9 of 13



       58.      LendUs has failed to comply with the Program’s claims procedures set forth in

Paragraph 7.2 of the Program.

       59.      As a direct result of LendUs’s failure to respond to Keefe’s Claim for Benefits,

Keefe is without further administrative remedies and such administrative remedies are therefore

deemed exhausted.


                                        COUNT I
                        CIVIL ENFORCEMENT OF THE PROGRAM
                                 29 U.S.C. § 1132(a)(1)(B)
                                   (2018 Annual Bonus)

       60.      Keefe incorporates all paragraphs herein as if fully restated.

       61.      Keefe is a Program participant.

       62.      The Program is governed by the enforcement provisions of 29 U.S.C. § 1132.

       63.      Keefe’s 2018 Annual Bonus constitutes a Program benefit to which Keefe is owed

and is seeking to recover.

       64.      The Program required that LendUs pay Keefe an Annual Bonus for each fiscal

year where Keefe was employed.

       65.      Keefe was employed by LendUs for the full fiscal year of 2018.

       66.      Keefe’s employment with LendUs terminated on December 31, 2018.

       67.      Keefe was owed the 2018 Annual Bonus benefit on March 31, 2019.

       68.      LendUs has not paid Keefe the 2018 Annual Bonus that he is owed under the

Program.

       69.      By the facts alleged throughout and including herein, LendUs has violated those

provisions of the Program which entitle Keefe to the 2018 Annual Bonus Program benefit.




                                                  9
         Case 1:20-cv-00195-JD Document 1 Filed 02/03/20 Page 10 of 13



       70.    Keefe claims all damages that he is entitled to under this cause of action as a

consequence of LendUs’s conduct.

                                      COUNT II
                      CIVIL ENFORCEMENT OF THE PROGRAM
                                29 U.S.C 1132(a)(1)(B)
                              (Bonus Settlement Amount)

       71.    Keefe incorporates all paragraphs herein as if fully restated.

       72.    The payment of the Bonus Settlement Amount constitutes a Program benefit to

which Keefe is owed and is seeking to recover.

       73.    The Program requires that LendUs pay Keefe a Bonus Settlement Amount

calculated in accordance with the terms of the Program within 60 days of the termination of his

employment.

       74.    Keefe’s employment with LendUs terminated on December 31, 2018.

       75.    Keefe was owed the Bonus Settlement payment benefit on March 1, 2019.

       76.    LendUs has not paid Keefe the Bonus Settlement Amount payment that he is

owed under the Program.

       77.    By the facts alleged throughout and including herein, LendUs has violated those

provisions of the Program which entitle Keefe to the Bonus Settlement Amount Program benefit.

       78.    Keefe claims all damages that he is entitled to under this cause of action as a

consequence of LendUs’s conduct.

                                       COUNT III
                                 BREACH OF CONTRACT
                                      (MFI Bonus)

       79.    Keefe incorporates all paragraphs herein as if fully restated.

       80.    The Offer Letter sets forth the conditions of Keefe’s employment with Regency

and subsequently LendUs as its successor.

                                                 10
          Case 1:20-cv-00195-JD Document 1 Filed 02/03/20 Page 11 of 13



       81.      Keefe accepted the terms of the Offer Letter.

       82.      Keefe’s acceptance of the terms of the Offer Letter established a contract between

Keefe and Regency, which LendUs succeeded.

       83.      One of the terms of the Offer Letter required that Regency discuss and agree on a

formula to calculate the MFI Bonus amount in the event RPM or RPM Holdings I, LLC acquired

MFI, and to pay Keefe an annual bonus in accordance with that bonus amount.

       84.      LendUs is successor in interest to RPM.

       85.      LendUs merged with MFI on March 31, 2017.

       86.      Keefe is entitled under the terms of the Offer Letter to an MFI Bonus for 2018,

and a partial bonus for 2017.

       87.      LendUs never determined an appropriate formula to calculate the MFI Bonus.

       88.      LendUs never paid Keefe the MFI bonus in accordance with the terms and of the

Offer Letter.

       89.      By the facts alleged herein, LendUs has materially breached the contract between

Keefe and LendUs, and Keefe is entitled to relief.

       90.      Keefe claims all damages that he is entitled to under this cause of action as a

consequence of LendUs’s conduct.

                              COUNT IV
        BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING
                             (MFI Bonus)

       91.      Keefe incorporates all paragraphs herein as if fully restated.

       92.      A valid contract existed between Keefe and Regency by virtue of Keefe’s

acceptance of the terms of the Offer Letter.




                                                 11
            Case 1:20-cv-00195-JD Document 1 Filed 02/03/20 Page 12 of 13



          93.    LendUs assumed Regency obligations under the contract when Regency was

reincorporated as LendUs.

          94.    LendUs impliedly agreed not to do anything to destroy or injure Keefe’s right to

receive the benefits of the Offer Letter, specifically the payment of the MFI Bonus.

          95.    LendUs failed to discuss and agree with Keefe on a formula to calculate and pay

the MFI Bonus.

          96.    LendUs did not pay Keefe the MFI Bonus.

          97.    LendUs’ failure to fulfill its obligations under the terms of the Offer Letter

constitute a breach of the implied covenant of good faith and fair dealing and Keefe is entitled to

relief.

          98.    Keefe claims all damages that he is entitled to under this cause of action as a

consequence of LendUs’s conduct.

                                           COUNT V
                                     Award of Attorney’s Fees
                                       29 U.S.C 1132(g)(1)

          99.    Keefe incorporates all paragraphs herein as if fully restated.

          100.   If Keefe prevails on any of his foregoing claims, he will seek a post-judgment

award of attorney’s fees, costs and interest as provided for by contract, statute and/or decisional

law.

                                     PRAYERS FOR RELIEF

          101.   WHEREFORE, Keefe respectfully requests that the Court:

                 A. Enter judgment on all Counts;

                 B. Award Keefe all damages to which he is entitled;

                 C. Award Keefe his reasonable attorney’s fees and litigation costs; and



                                                  12
         Case 1:20-cv-00195-JD Document 1 Filed 02/03/20 Page 13 of 13



              D. Grant such further relief as is necessary and proper.

                                            Respectfully submitted,

                                            QUENTIN KEEFE,

                                            By his attorneys,

                                            SHAHEEN & GORDON, P.A.,

February 3, 2020                            /s/ Timothy J. McLaughlin
                                            Steven M. Gordon (NH Bar # 964)
                                            Timothy J. McLaughlin (NH bar # 19570)
                                            James J. Armillay Jr. (NH Bar # 271651)
                                            107 Storrs Street
                                            P.O. Box 2703
                                            Concord, NH 03302
                                            (603) 225-7262
                                            sgordon@shaheengordon.com
                                            tmclaughlin@shaheengordon.com
                                            jarmillay@shaheengordon.com




                                              13
